DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (2017/0075190) in view of Savchenkov et al. (2013/0003766) and Loh et al. (2019/0341739).

Regarding claim 1, Rudolph et al. disclose: pumping (using pump light photons 6a) a microring resonator (40a) with a pump beam to generate a single photon (filter component separates signal photon 8a) (Fig. 7, [0135], [0137]); coupling the single photon and the pump beam out of the microring resonator; filtering (filter component 26a) the single photon from the pump beam (Fig. 7, [0135], [0137]); and tuning the microring resonator based on the intensity of the single photon to stabilize a wavelength of a resonance of the microring resonator (Fig. 7, [0137]-[0139]). 
Rudolph et al. do not disclose: microring resonator comprising a nonlinear material; detecting an intensity of the pump beam; and tuning the microring resonator based on the intensity of the pump beam to stabilize a wavelength of a resonance of the microring resonator.
Savchenkov et al. disclose: microring resonator comprising a nonlinear material (1610) ([0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rudolph by forming the microring resonator using nonlinear material because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is an optical device able to generate a single photon.
Rudolph as modified do not disclose: detecting an intensity of the pump beam; and tuning the microring resonator based on the intensity of the pump beam to stabilize a wavelength of a resonance of the microring resonator.
Loh et al. disclose: detecting an intensity of the pump beam (Fig. 5, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rudolph as modified by detecting an intensity of the pump beam in order to lock the frequency of the pump laser to the microring resonator. The device as modified disclose: tuning the 

Regarding claim 10, Rudolph et al. disclose: a microring resonator (40a) to generate a single photon (filter component separates signal photon  8a) in response to being pumped with a pump beam (6a) (Fig. 7, [0135], [0137]); a filter (26a), in optical communication with the microring resonator, to filter the single photon from the pump beam (Fig. 7, [0135], [0137]); a detector (16a), in optical communication with the filter, to detect an intensity of the single photon (Fig. 7, [0135], [0137]-[0139]); and a phase shifter (tuning element 42), operably coupled to the detector and the microring resonator, to tune a wavelength of a resonance of the microring resonator based on the intensity of the single photon (Fig. 7, [0135], [0137]-[0139]). 
Rudolph et al. do not disclose: a microring resonator with a nonlinear material; to detect an intensity of the pump beam; tune a wavelength of a resonance of the microring resonator based on the intensity of the pump beam.
Savchenkov et al. disclose: microring resonator comprising a nonlinear material (1610) ([0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rudolph by forming the microring resonator using nonlinear material because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is an optical device able to generate a single photon.
Rudolph as modified do not disclose: to detect an intensity of the pump beam; tune a wavelength of a resonance of the microring resonator based on the intensity of the pump beam.
Loh et al. disclose: detecting an intensity of the pump beam (Fig. 5, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 18, Rudolph et al. disclose: a substrate ([0085]); an array of microring resonators (40a-40n), integrated on the substrate, to generate single photons in response to being pumped with a pump beam at a pump wavelength (Fig. 7, [0085], [0135], [0137]); an array of filters (26a-26n) integrated on the substrate, each filter in the array of filters in optical communication with a corresponding microring resonator in the array of microring resonators and configured to filter the single photon from light at the pump wavelength coupled out of the corresponding microring resonator (Fig. 7, [0085], [0135]-[0142]); an array of detectors (16a-16n) in optical communication with the array of filters, each detector in the array of detectors in optical communication with a corresponding filter in the array of filters and configured to detect an intensity of the light of the single photon filtered by the corresponding filter; and an array of thermo-optic modulators (42) integrated on the substrate, each thermo-optic modulator in the array of thermo-optic modulators operably coupled to a corresponding detector in the array of detectors and in thermal communication with the corresponding microring resonator and configured to stabilize a resonance frequency of the corresponding microring resonator based on the intensity detected by the corresponding detector (Fig. 7, [0085], [0135]-[0145]). 
Rudolph et al. do not disclose: and comprising Χ3 nonlinear material; detect an intensity of the light at the pump wavelength filtered by the corresponding filter.
Savchenkov et al. disclose: microring resonator comprising a nonlinear material (1610) ([0096]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rudolph by forming the microring resonator using nonlinear material because the substitution of one known element for another yields predictable results to one of 
Rudolph as modified do not disclose: Χ3 nonlinear material; detect an intensity of the light at the pump wavelength filtered by the corresponding filter.
Loh et al. disclose: detecting an intensity of the pump beam (Fig. 5, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rudolph as modified by using the filter to filter the pump wavelength and detecting an intensity of the pump beam in order to lock the frequency of the pump laser to the microring resonator. 
Rudolph as modified do not disclose: Χ3 nonlinear material.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as Χ3 nonlinear material for the microring resonator based on its suitability for the device.  

Regarding claim 19, Rudolph as modified disclose: an array of Mach-Zehnder interferometer (each filter component 26a-26n can be a Mach Zehnder interferometer), in optical communication with the array of microring resonators, to process the single photons from the microring resonators (Rudolph, Fig. 5, [0137]).

Allowable Subject Matter
Claims 2-9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “… the pump beam comprises pump light at a first wavelength and pump light at a second wavelength greater than the first wavelength and the single photon is at a wavelength between the first wavelength and the second wavelength.”
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein tuning the microring resonator comprises stabilizing the wavelength of the resonance to within 1 picometer of a desired wavelength.”
Claim 6 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein tuning the microring resonator comprises stabilizing the wavelength of the resonance to within 1% of a linewidth of the resonance.”
Claim 7 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…pumping a second microring resonator with a second pump beam to generate a second single photon; coupling the second single photon and the second pump beam out of the microring resonator”.
Claim 11 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “… a first pump laser to generate pump light at a first wavelength; a second pump laser to generate pump light at a second wavelength greater than the first wavelength; and a beam combiner, in optical communication with the first pump laser and the second pump laser, to combine the pump light at the first wavelength and the pump light at the second wavelength to form the pump beam.”
Claim 14 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “… wherein the phase modulator is configured to stabilize the wavelength of the resonance to within 1 picometer of a desired wavelength.”
Claim 15 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the phase modulator is configured to stabilize the wavelength of the resonance to within 1% of a linewidth of the resonance.”
Claim 16 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a second microring resonator to generate a second single photon in response to being pumped with a second pump beam; a second filter, in optical communication with the second microring resonator, to filter the second single photon from the second pump beam”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828